Citation Nr: 0908837	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-01 531	)	DATE
	)
	)

On appeal from the
Department of Veteran's Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
low back disorder.  



REPRESENTATION

Appellant represented by:	Mississippi Veteran's Affairs 
Commission



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This appeal arises before the Board of Veteran's' Appeals 
(BVA or Board) from a January 2006 decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the benefits sought on appeal.  The 
Veteran, who had active service from May 1966 to May 1970, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  

In October 2007, the Veteran's raised service connection 
claims for a right wrist disability, finger disability and 
rash.  However, these matters are not currently before the 
Board because they have not been prepared for appellate 
review.  Accordingly, these matters are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  Tinnitus was not manifested during service, and tinnitus 
is not shown to be causally or etiologically related to 
service. 

2.  In an unappealed decision dated in November 1998, the 
Board continued the denial the Veteran's claim for service 
connection for a back disorder.  

3.  The additional evidence presented since the Board 
decision of November 1998 is not cumulative or redundant of 
evidence previously considered, relates to unestablished 
facts necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The November 1998 Board decision, which continued the 
denial of the claim for service connection claims for a back 
disorder, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 3.104 (2008).

3.  The evidence received subsequent to the November 1998 
Board decision is new and material and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in June 2005, August 2006 and February 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for tinnitus, but the Board is of the 
opinion that such an examination is unnecessary to make a 
decision in this case.  

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c) (4).  

In this case, while the record clearly reflects that the 
Veteran has been diagnosed as having tinnitus, there is 
absolutely no evidence beyond the Veteran's own contentions 
that he suffered an event, injury or disease in service that 
resulted tinnitus, nor is there any competent medical 
evidence that tinnitus is in any way associated with an 
established event, injury or disease in service.  Under these 
circumstances, the need for a VA examination is not 
indicated.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, the Veteran's and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.

Tinnitus

The Veteran's essentially contends his tinnitus is due to 
acoustic trauma during service.  Applicable law provides that 
service connection will be granted if it is shown that the 
Veteran's suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury incurred in service alone is not enough.  There must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The record reflects that the Veteran's currently has 
tinnitus.  The Veteran's service treatment records contain no 
evidence of any complaints, findings, history, or treatment 
for tinnitus.  The Veteran's DD 214 shows his military 
occupational specialty was metal processing.  

After service, VA medical records show that in February 2002, 
the Veteran's first complained of ringing in his ears for one 
month and had an impression of tinnitus.  The records show 
the Veteran's complained of tinnitus in June 2004 and October 
2006.

In August 2006 and March 2008, the Veteran's testified that 
the onset of his tinnitus was from the late nineties to 2003.  
He indicated he had exposure to acoustic trauma during 
service working as a welder in metal fabrication.  Post 
service, he had noise exposure working for an automobile 
factory and welding company.  The Veteran's stated that no 
doctor has attributed his tinnitus to service. 

Thus, tinnitus was not shown to have been present during 
service and the record clearly reflects that tinnitus was 
manifested many years after service.  Therefore, the 
remaining question is whether there is medical evidence of a 
nexus or relationship between the Veteran's current tinnitus 
and service.  On the question of medical causation of 
tinnitus, there is no competent medical evidence of a causal 
association or causal link between tinnitus and service.  

Based on this record, the Board finds in the absence of any 
indication of tinnitus during service and the fact that no 
tinnitus was demonstrated for many years following the 
Veteran's separation from service, indicates that the 
preponderance of the evidence is against the Veteran's claim.  
The evidentiary gap in this case between active service and 
the earliest diagnosis of tinnitus essentially constitutes 
negative evidence that tends to disprove the Veteran's claim 
that the he had an injury in service that resulted in a 
chronic disability or persistent symptoms.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); affd. sub. nom., Forshey v. 
Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

The Veteran's was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
tinnitus and service by way of letters from the RO to him, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran's was clearly advised of the need to submit 
medical evidence of a relationship between his tinnitus and 
an injury, disease or event in service.  While the Veteran's 
is clearly of the opinion that his tinnitus is related to 
service, the Veteran's is not competent to offer an opinion 
that requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for tinnitus is not established.

Low Back Disorder

A review of the record discloses that in a decision dated in 
November 1998, the Board declined to reopen a claim of 
service connection for a back disability.  The Board based 
its decision on findings that no competent medical evidence 
was presented since the last rating decision in January 1985 
which is relevant to or probative of a link or nexus between 
the Veteran's current back disability and his active service.  

Although prior unappealed decisions are final, they may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As the additional evidence, in the form of a private opinion 
dated in August 2006 relates an unestablished fact necessary 
to substantiate the claim, that is, evidence showing that his 
low back disability (to include degenerative disc disease) 
may be related to service, the absence of which was the basis 
for the prior denial of the claim, the evidence is new and 
material and raises a reasonable possibility of 
substantiating the claim and the claim is reopened.



ORDER

Service connection for tinnitus is denied.  

New and material evidence having been presented, the claim of 
service connection for a low back disorder is reopened, and 
to this extent only, the appeal is granted.




REMAND

A review of the record after determining that new and 
material evidence has been submitted to reopen the previously 
denied claim for service connection for a low back disorder 
discloses a need for further development prior to final 
appellate review.  The Veteran's has repeatedly claimed that 
he was hit by a truck during service, sustained a back injury 
and was hospitalized.  While the claims folder includes the 
service treatment records, the hospital records have not been 
requested and need to be associated with the record.  

In November 1994, the Veteran's testified that prior to 
service he was employed by a lumbar company and had a work 
related back injury, received worker's compensation for one 
week and had surgery a year later.  On examination during 
service in September 1968, the examiner noted the Veteran's 
had lumbosacral strain prior to service in 1965, which was 
treated and resolved with no sequalae.  During service, the 
Veteran's complained of low back pain in September 1968 and 
of lumbosacral sprain in April 1969.  After service, on VA 
examination in January 1978, the Veteran's had an impression 
of minimal scoliosis of the dorsal and lumbar spine, which 
was established by x-ray in October 1975.  The Board is of 
the opinion that the Veteran's should be afforded an 
examination in an attempt to more clearly determine the 
etiology of the claimed disorder and any possible 
relationship to service.  

Therefore, in order to give the Veteran's every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran's will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1. The National Personnel Records Center 
should be asked to search for hospital 
records pertaining to a back injury, to 
include reports from Phu Cat Air Base 
Hospital in Vietnam and the hospital at 
McConnell Air Force Base, from 1969 to 
1970. 

2. Afterwards, the Veteran's should be 
afforded an examination to determine the 
nature and etiology of his low back 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, offer comments and an 
opinion on the following:

a.) Whether any low back disability 
existed at the time of entrance into 
service?

b). If a low back disability is not 
ascertainable at entrance into 
service, in addition to the history 
of a pre-existing back disability, 
what clinical factors, if any, 
support a finding that a low back 
disability pre-existed service?

c). If the history and clinical data 
support the conclusion that a low 
back disability pre-existed service, 
then was the pre-existing low back 
disability aggravated by service, 
that is, was there a permanent 
increase in severity, that is, a 
worsening of the underlying condition 
not due to the natural progress of 
the condition as contrasted to a 
temporary worsening of symptoms?

d.) Whether the Veteran's scoliosis, 
noted in 1978, is a congenital 
disease or defect.  If it is the 
latter the examiner should comment 
whether it is at least as likely as 
not that it could have been subjected 
to a superimposed disease or injury 
in service, and if it was the former, 
whether it is at least as likely as 
not that it was aggravated by service 
and any increase in the disability 
was not due to the natural progress 
of the preexisting condition.  
	
e). If the history and clinical data 
do not support the conclusion that a 
low back disability pre-existed 
service, is it at least as likely as 
not that that the current low back 
disability is related to service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If an opinion can not be rendered without 
resort to speculation, the examiner is 
requested to explain why this is the 
case.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran's and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran's is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran's until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veteran's Law Judge, Board of Veteran's' Appeals



 Department of Veteran's Affairs


